Case 5:19-cv-01672-SMH-MLH Document 15 Filed 09/18/20 Page 1 of 2 PageID #: 206




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 GARY D HOWARD #372087                              CIVIL ACTION NO. 17-cv-1128 LEAD

 VERSUS                                             CHIEF JUDGE HICKS

 KEITH DEVILLE, ET AL                               MAGISTRATE JUDGE HORNSBY

                                     Consolidated with

 GARY D HOWARD #372087                              CIVIL ACTION NO. 19-cv-1672

 VERSUS                                             CHIEF JUDGE HICKS

 JOHNNY SUMLIN                                      MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including the

 written objections filed [Record Doc. 24], and concurring with the findings of the

 Magistrate Judge under the applicable law;

        It is ordered that Petitioner’s petitions for writ of habeas corpus are denied.

        Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it

 enters a final order adverse to the applicant. The court, after considering the record in

 this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

 appealability because the applicant has not made a substantial showing of the denial of

 a constitutional right.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 16th day of

 September, 2020.
Case 5:19-cv-01672-SMH-MLH Document 15 Filed 09/18/20 Page 2 of 2 PageID #: 207




                                          S. MAURICE HICKS, JR.
                                         UNITED STATES DISTRICT JUDGE
